Citation Nr: 1236889	
Decision Date: 10/24/12    Archive Date: 11/05/12

DOCKET NO.  05-32 284	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for dizziness, to include as secondary to a bilateral hearing loss disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

H. Bunker, Associate Counsel

INTRODUCTION

The Veteran served on active duty from March 1971 to February 1974.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a December 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  The Veteran testified at a hearing at the RO in Montgomery, Alabama in November 2008 before a Veterans Law Judge who is no longer at the Board.  The Veteran testified before the undersigned in June 2012.  These transcripts have been associated with the file.

Also at the June 2012 Board hearing, the Veteran submitted additional evidence.  However, the Veteran and his representative waived RO review of this evidence and therefore, Board adjudication of the current appeal may go forward without remanding the appeal for a supplemental statement of the case.  See 38 C.F.R. § 20.1304(c)(2011).

The case was brought before the Board in March 2009, at which time the claim was remanded to allow the Agency of Original Jurisdiction (AOJ) to further assist the Veteran by providing him with a statement of the case.  The claim was again before the Board in August 2010 at which time the claim was again remanded to schedule the Veteran for a hearing.  As noted, he had a hearing in June 2012 in Montgomery, Alabama.  Therefore, the Board finds that there has been substantial compliance with its remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).

The Board notes that the Veteran's claim of entitlement to service connection for a bilateral hearing loss disability was denied in an August 2010 Board decision.  The Veteran appears to wish to reopen this issue.  See April 2009 VA Form 9.  As such, the issue of entitlement to service connection for a bilateral hearing loss disability is REFERRED to the RO for proper adjudication.


FINDING OF FACT

The Veteran's dizziness is not due to any incident of service, nor was it caused or chronically worsened by a service-connected disability.


CONCLUSION OF LAW

The Veteran's dizziness was not incurred in or aggravated by any incident of service, nor was it proximately caused or aggravated by a service-connected disability.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's claims folder.  Although the Board has an obligation to review the entire record, the Board does not have to discuss each piece of evidence reviewed.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the veteran). 

It is VA's defined and consistently applied policy to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  By reasonable doubt it is meant that an approximate balance of positive and negative evidence exists which does not satisfactorily prove or disprove the claim.  Reasonable doubt is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2011).
The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).

The notice requirements were met in this case by letters sent to the Veteran in May 2004 and March 2006.  The May 2004 letter advised the Veteran of the information necessary to substantiate his claim, and of his and VA's respective obligations for obtaining specified types of evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); 38 C.F.R. § 3.159(b).  The March 2006 letter also advised the Veteran of how disability ratings and effective dates are determined.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

While the Veteran was not provided adequate 38 U.S.C.A. § 5103(a) notice prior to the adjudication of the claim in the December 2004 rating decision, the Board finds that providing him with adequate notice in the March 2006 letter followed by a readjudication of the claim in the April 2009 statement of the case 'cures' any timing problem associated with inadequate notice or the lack of notice prior to the initial adjudication.  Mayfield v. Nicholson, 20 Vet. App. 537 (2006) (Mayfield III), citing Mayfield II, 444 F.3d at 1333-34.  Additionally, the Board finds that even if the above letters failed to provide the Veteran with adequate 38 U.S.C.A. § 5103(a) notice, this notice problem does not constitute prejudicial error in this case because the record reflects that a reasonable person could be expected to understand what was needed to substantiate the claim after reading the above letters as well as the rating decision, statement of the case, and supplemental statement of the case.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009).  Furthermore, the Board finds that there can be no prejudice to the Veteran due to a lack of adequate 38 U.S.C.A. § 5103(a) notice where, as here, none has been specifically alleged.  Id.

The Veteran has not alleged that VA failed to comply with the notice requirements of the VCAA, and he was afforded a meaningful opportunity to participate effectively in the processing of his claim, and has in fact provided additional arguments at every stage.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005).
The Veteran's service treatment records and VA treatment records are in the file.  The VA has also obtained the Veteran's private treatment records and associated them with the claims file.  As such, the Board finds the duty to assist with obtaining medical records has been satisfied.

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  The case of McLendon v. Nicholson, 20 Vet. App. 79 (2006), held that an examination is required when (1) there is evidence of a current disability, (2) evidence establishing an "in-service event, injury or disease," or a disease manifested in accordance with presumptive service connection regulations occurred which would support incurrence or aggravation, (3) an indication that the current disability may be related to the in-service event, and (4) insufficient evidence to decide the case.

A VA examination was not provided in conjunction with the Veteran's claim for dizziness, and, as discussed below, the evidence of record does not warrant one.  See 38 C.F.R. § 3.159(c)(4).  In the present case, there is no competent evidence of record to support a finding that the Veteran's dizziness is related to service.  The Veteran himself has provided statements that his dizziness is related to service, however as he is not competent to provide evidence of a diagnosis or etiology of a condition, the record is silent for a nexus between the Veteran's current disabilities and his active service.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992); see also Waters v. Shinseki, 601 F.3d 1274, 1279 (Fed. Cir. 2010) (the Veteran's conclusory lay statement is insufficient to trigger VA's duty to provide an examination with an opinion).  The Veteran has not satisfied all the elements of McLendon; therefore, VA is not required to provide him with a VA examination in conjunction with his claim.

In light of the foregoing, the Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the appellant in developing the facts pertinent to the issue on appeal is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159.

Service Connection

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38  C.F.R. § 3.303(b).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for the claimed disorder on a direct basis, generally there must be probative evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

For secondary service connection, it must be shown that the disability for which the claim is made is proximately due to or the result of service-connected disease or injury or that service-connected disease or injury has chronically worsened the disability for which service connection is sought.  38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).  

The Veteran maintains that he currently suffers from dizziness as secondary to a bilateral hearing loss disability.  However, the Board observes the Veteran is not service-connected for a bilateral hearing loss disability.  Thus, as a matter of law, the Veteran's claim for service connection for dizziness as secondary to a bilateral hearing loss disability must fail.  Insofar as the condition to which the Veteran claims the disability is secondary has not been granted service connection, the claim for secondary service connection must also fail.  See 38 C.F.R. § 3.310.  For this reason, the Veteran's claim for secondary service connection must be denied as without legal merit.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (where the law and not the evidence is dispositive, the Board should deny the claim based on a lack of legal merit).

The Veteran's claim will be considered on a direct basis to accord him every possible consideration.  For the reasons that follow, the Board concludes that service connection is not warranted on a direct basis either.

Here, the Veteran's service treatment records are silent as to any treatment, diagnoses or complaints of dizziness.  The Veteran was afforded medical examinations while in-service.  At his March 1971 entrance examination he did not report any dizziness and none was diagnosed.  The Veteran was seen in-service with other health complaints.  In a July 1973 service treatment record the Veteran was noted to have complaints of a painful right ankle.  However, at his separation examination in January 1974 again the Veteran was not diagnosed with any dizziness.

After reviewing the claims file, the Board notes that service treatment records are silent as to any specific complaints, treatments or diagnoses of dizziness in-service.  The crucial inquiry, then, is whether the Veteran's current dizziness is related to his active duty or any other incident in service.  The Board concludes it is not.

The Board acknowledges that even if a chronic condition is not shown during service, service connection may be established under 38 C.F.R. § 3.303(b) by evidence of continuity of symptomatology or under 38 C.F.R. § 3.303(d) if the evidence shows a disease first diagnosed after service was incurred in service.  

The first post-service treatment record referencing dizziness is an October 1993 VA treatment record, approximately 19 years after the Veteran's separation from service.  The Board may, and will, consider in its assessment of service connection the passage of a lengthy period of time wherein the veteran has not complained of the malady at issue.  See Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); see also Forshey v. Principi, 284 F.3d 1335, 1358 (Feb. Cir. 2002) (en banc).  

At a VA examination in November 1974 the Veteran reported that his ears began to bother him while in-service and that he suffered from occasional ear aches and ringing in the right ear.  The Veteran did not reference dizziness at this appointment.  The Board notes that in a December 1980 private treatment record the Veteran denied having vertigo.  However, in an October 1993 VA treatment record the Veteran complained of light-headedness, dizziness, nausea and vomiting which began approximately 4 days earlier.  He was diagnosed with hypertension and counseled to control it.  In a November 1993 private treatment record it was noted that the Veteran again had complaints of dizziness and nausea.  

In a July 2001 VA treatment record the Veteran reported that he was suffering from nausea and some vertigo.  He stated that the vertigo caused him to lose his balance at times, but that he had been treated with medication which helped his symptoms.  However, he reported that he still felt like he was passing out, even using the medication.  He was instructed to decrease the amount of medication he was using.  See also May 2001 VA treatment record noting vertigo. 

The Veteran was afforded an audiological VA examination in November 2004.  At this examination he reported that he began to experience dizziness which he believed was related to his in-service noise exposure.  The examiner opined that there was no evidence to support that the Veteran's dizziness was related to any noise exposure in-service.  He noted that the Veteran's hearing was within normal limits at separation from service.

In a September 2006 VA treatment record the Veteran complained of dizziness and nausea which had existed for the last couple of months.  He stated that he had been having this problem on and off since service when a grenade went off near his ear.  He was diagnosed with Meniere's disease, by history, and vertigo.  In March 2007 the Veteran was noted to be taking a prescription for dizziness and nausea.  See also May 2007 VA treatment record noting Meniere's disease under past medical history.  There is no opinion in any of the post-service treatment records linking the Veteran's dizziness to service.  

Most recently in a June 2012 statement from the Veteran's friend, she stated that the Veteran had been recently treated at the VA Medical Center with complaints of dizziness, nausea, and headaches.  

Here, the only evidence relating dizziness to service is the Veteran's own personal statements.  See e.g., September 2006 VA treatment record.  The Board acknowledges that lay assertions may serve to support a claim of service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a);  38 C.F.R. § 3.303(a); see Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  For example, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).  

Moreover, the Board is mindful that competent medical evidence is not necessarily required where the determinative issue in a case involves medical causation or a medical diagnosis.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. Sept. 14, 2009), citing Jandreau, supra; see also Barr, supra (lay testimony is competent to establish the presence of varicose veins); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (unlike varicose veins or a dislocated shoulder, rheumatic fever is not a condition capable of lay diagnosis).  In this case, the Veteran is not providing statements related to the diagnosis of a simple disorder or about symptomatology but is instead rendering an opinion as to the etiology and nature of his dizziness.  

Unlike the varicose veins in Barr or dislocated shoulder in Jandreau, the nature and etiology of dizziness is not a condition generally capable of lay diagnosis.  In this regard, the origin of dizziness is a matter of medical complexity.  Thus, the Board concludes that the Veteran's statements as to the origin of dizziness do not constitute competent evidence.  As a layperson, he is not competent to provide evidence that requires medical knowledge because he lacks the requisite professional medical training, certification and expertise to present opinions regarding such matters.  Espiritu, supra.  Therefore, the Veteran's statements regarding the etiology of his dizziness in this case do not constitute competent evidence on which the Board can make a service connection determination.

In sum, the Board finds that there is no evidence of dizziness during active service.  The threshold question therefore is whether there is sufficient medical evidence to establish an etiological link between the Veteran's current dizziness and his active duty.  The Board finds that the preponderance of the evidence is against the Veteran's claim.  The lack of a medical opinion linking the Veteran's dizziness to service and the length of time between the Veteran's separation from active service and first diagnosis of dizziness weigh against the Veteran's claim.

Accordingly, the Board concludes that the preponderance of the evidence is against the claim of service connection for dizziness on a direct and secondary and the benefit of the doubt rule does not apply.  See 38 U.S.C.A. § 5107 (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).


ORDER

Entitlement to service connection for dizziness is denied.



____________________________________________
L.M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


